People v Jones (2020 NY Slip Op 05423)





People v Jones


2020 NY Slip Op 05423


Decided on October 2, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 2, 2020

PRESENT: WHALEN, P.J., SMITH, CENTRA, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 2, 2020.) 


MOTION NO. (1068/11) KA 09-01028.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vSTEFFEN A. JONES, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.